Citation Nr: 1818829	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-20 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 60 percent for degenerative disc and joint disease of the lumbar spine with bilateral sciatica of the lower extremities (hereinafter a lumbar spine disability).   

2.  Entitlement to an initial evaluation in excess of 30 percent for a depression disorder.  

3.  Whether new and material evidence has been received with respect to a claim of service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board considers the cervical spine disorder claim to be reopened; this issue, as well as the issues of an increased evaluation for a lumbar spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the symptoms associated with the Veteran's depressive disorder resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  New evidence that tends to substantiate the claim of service connection for a cervical spine disorder has been received since the final January 2008 Board decision that denied service connection for a cervical spine disorder.  



CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 30 percent for the Veteran's depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  New and material has been received, and the claim of service connection for a cervical spine disorder is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 
38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation for Depressive Disorder 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was initially awarded service connection for a depressive disorder on July 28, 2009; his depressive disorder has been evaluated as 30 percent disabling since that date.  This evaluation has been assigned under Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Schedule of Ratings - Mental Disorders.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Turning to the clinical evidence, the Veteran underwent a VA psychiatric examination in November 2009.  The Veteran reported he is able to make friends very easily and has many friends, and he that he was involved with several organizations doing charity work.  He stated he had no history of suicide attempts or violence/assaultiveness, and denied any loss of appetite or psychomotor changes.  The Veteran indicated he experienced feelings of worthlessness, hopelessness, and guilt, but that these feelings were directly related to his physical limitations and chronic pain.  On examination, the Veteran was neatly groomed and appropriately dressed, his speech and psychomotor activity were unremarkable, his affect was normal, his attention intact, his thought process and content were unremarkable, and no delusions, hallucinations, inappropriate behavior, or obsessive/ritualistic behavior were noted.  The Veteran did report he experienced homicidal ideations when he was angry, and that he experienced occasional passive suicidal thoughts due to chronic pain; however, the examiner indicated the Veteran had good impulse control with no episodes of violence, and that he indicated he would never act on his passive suicidal thoughts due to his family and steady employment.  The examiner opined the Veteran's psychiatric symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In December 2010 and February 2011, the Veteran complained of increased forgetfulness and some confusion; however, the psychiatrist attributed his decline in cognitive functioning to mild dementia, and not to his depressive disorder.  In fact, she noted there was little evidence of depression or anxiety on the Veteran's examination.  

In January 2012, the Veteran denied any feelings of hopelessness or suicidal thoughts.  In May 2012, the Veteran denied feeling anxious or depressed, and also denied any suicidal ideations.  In November 2012, he stated that while his chronic back and joint pain caused him to be depressed and he sometimes experienced passive suicidal thoughts, he would never do anything to harm himself or others.  
In March and September 2013, the Veteran reported he was doing very well on his psychiatric medications, and denied any suicidal or homicidal ideations.  

The Veteran underwent a second VA psychiatric examination in June 2013.  The Veteran reported his symptoms included a depressed mood and mild memory loss.  He also noted some passive suicidal thoughts in the past year, but denied any suicidal attempts or intent.  He noted he did not experience sadness/depressed mood to the point of inactivity or significant social impairment.  On examination, the Veteran's thoughts were logical and goal directed, his speech was clear, his judgment and insight were intact, his appearance was normal, his mood and affect were stable and full, and he reported no suicidal or homicidal ideations.  

Following the examination, the examiner stated that while the Veteran continued to present with variable symptoms of depressed mood and anhedonia, he did not meet the criteria for a major depressive disorder.  The examiner noted the severity of the Veteran's psychiatric symptoms ranged from mild depressed mood present for part of a day or a few days, to transient expectable reactions to life stressors. Additionally, the examiner stated the Veteran's depressed mood also included some variations of irritability and social detachment, but that he still maintained some meaningful relationships and ongoing social interactions within his community to a healthy degree.  Further, the examiner noted that the Veteran's occupational history indicated no formal reprimands or work missed due to mental illness, and that there were no significant changes in the Veteran's psychiatric symptoms since his last VA examination in November 2009.  In conclusion, the examiner opined the Veteran's psychiatric symptoms caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Based on the foregoing evidence, the Board finds that the criteria for an evaluation in excess of 30 percent for the Veteran's depressive disorder have not been met.  

In order to warrant an evaluation in excess of 30 percent, the Veteran's disability would have to be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  However, the Board notes that none of the VA examinations or any of the outpatient treatment records reflects findings that would be consistent in severity or frequency with the above noted symptoms.  Specifically, the Veteran's affect, speech, judgment, and thought processes were consistently noted to be normal.  Additionally, while an impairment of short and long-term memory was noted in December 2010 and February 2011, this was not attributed to the Veteran's depressive disorder, but rather to a neurological disorder.  Further, while the Veteran reported he experienced occasional homicidal ideations and passive suicidal thoughts due to chronic pain, he also indicated he had no history of violence/assaultiveness, or any actual suicidal intent or plan.  The examination reports reflect that the Veteran consistently denied suicidal ideations.  Lastly, both the December 2009 and June 2013 VA examiners actually opined that the Veteran's psychiatric symptoms were mild and more closely approximated a 10 percent evaluation under the General Rating Formula for Mental Disorders.  This is consistent with the clinical picture captured by the evidence of record which shows that the Veteran does experience psychiatric symptoms but they do not impact his social and occupational functioning to a degree that more closely approximates the criteria for a 50 percent disability rating.  As noted above, the Veteran is able to work full-time, has no impairment in thought process, and continues to maintain social relationships in his community. 

Accordingly, the Board finds that an evaluation in excess of 30 percent throughout the appeal period for the Veteran's depressive disorder is not warranted.  See 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

New and Material Evidence for Cervical Spine Claim

A Board decision is final at issuance unless the Chairman of the Board orders reconsideration.  See 38 U.S.C. §§ 7103 (a), 7104 (2012); 38 C.F.R. § 20.1100 (a) (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

The Veteran previously claimed service connection for a cervical spine disorder; after the Veteran appealed the denial of that issue, the Board denied service connection for a cervical spine disorder in a 2008 decision .  The Veteran did not timely appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  Additionally, the Veteran has not filed a motion for reconsideration of the January 2008 Board decision.  The Veteran filed his present claim to reopen service connection for a cervical spine disorder in July 2009.  

Given that the Veteran did not timely appeal the Board decision to the Court, nor did he file a motion for reconsideration, the January 2008 Board decision is final.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.1100 (2017).  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Since the final January 2008 Board decision, the Veteran submitted an October 2009 statement from a private physician's assistant, L.S.R., that indicated the Veteran's cervical disorder is related to his lumbar spine disability, and that his medical history since his separation from service demonstrated a continual complaint of upper back pain.  Additionally, the Veteran submitted a June 2014 opinion from his private treating physician, Dr. N.E.O., which stated it is medically reasonable that the Veteran's degenerative disc disease of the cervical spine began from the repetitive trauma, heavy lifting, and physical labor associated with the Veteran working on a navy ship.  Further, based on the above noted evidence, the RO obtained new VA examinations of the Veteran's cervical spine in June 2013 and August 2015.  

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a cervical spine disorder has been received in this case, and that claim is reopened.  See 
38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).  

ORDER

Entitlement to an initial evaluation in excess of 30 percent for the Veteran's depressive disorder is denied.  

New and material evidence with respect to the claim of service connection for a cervical spine disorder has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.  


REMAND

As noted above, the Veteran submitted a June 2014 opinion from his private treating physician, Dr. N.E.O., regarding his cervical spine claim, which indicated the Veteran has received continuing treatment for his cervical spine disorder at the Ferrell Hospital Family Practice.  Additionally, the Veteran submitted a second opinion from Dr. N.E.O. in September 2016, which indicated the Veteran also receives continuing treatment for his lumbar spine disability at this facility.  However, after a review of the claims file, the Board cannot locate any treatment records for the Veteran's cervical spine disorder or lumbar spine disability from Dr. N.E.O. or the Ferrell Hospital Family Practice.  Thus, it appears there are outstanding private treatment records, and a remand is necessary in order to attempt these records and any other outstanding VA or private treatment records.  See 
38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the Veteran's cervical spine claim, the Veteran last underwent a VA examination of his cervical spine in August 2015.  The examiner diagnosed the Veteran with degenerative osteoarthritis of the cervical spine, but opined this condition was not related to the Veteran's military service, nor was it caused or aggravated by the Veteran's service-connected lumbar spine disability.  However, in forming these opinions, the examiner did not consider the October 2009 and June 2014 opinions from the Veteran's private physicians, which stated it was medically reasonable that the Veteran's cervical spine disorder began from the repetitive trauma, heavy lifting, and physical labor associated with the Veteran working on a navy ship, or could be directly related to the Veteran's lumbar spine disability.  Further, the VA examiner stated there was no medical evidence of a cervical spine complaint during the Veteran's military service; however, in February 1971, the Veteran's service treatment records showed he complained of pain in the upper aspect of his back on three separate occasions.  Lastly, the examiner did not consider the Veteran's statements that he began to experience upper back pain during service, and that this pain has continued since that time.  Thus, the Board
cannot find the August 2015 VA examiner's opinion to be adequate, and a remand is necessary in order for an addendum opinion that addresses the above deficiencies to be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the Veteran's lumbar spine claim, in November 2014, the Veteran's private physician, Dr. N.E.O., stated that based upon his review of the records, it appeared the Veteran had ankylosis of his entire lumbar spine.  However, at the Veteran's last VA lumbar spine examination in August 2015, the examiner found the Veteran had no ankylosis of the spine.  Subsequently, in September 2016, the Veteran's private physician again stated that the Veteran's arthritis and degenerative disc disease had resulted in unfavorable ankylosis of the entire spine, that made even basic activities of daily living painful.  Further, in October 2016, the Veteran's private physician submitted a lumbar spine disability benefits questionnaire that again indicated the Veteran had ankylosis of the entire spine.  

However, as noted previously, the claims file does not currently contain any treatment records from Dr. N.E.O. to support his finding that the Veteran has ankylosis of the lumbar spine; further, as the August 2015 VA examiner found the Veteran did not have ankylosis of the spine, there appears to be an inconsistency regarding the current severity of the Veteran's lumbar spine disability.  Therefore, clarification regarding the current severity of the Veteran's lumbar spine disability, to include whether he does in fact have ankylosis of the spine, is needed.  

Additionally, in a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA joint examinations must, 
where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint where applicable.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the Veteran's last VA examination in August 2015 of his lumbar spine disability did not include the range of motion testing results required by Correia.  

Consequently, based on the above, the Board finds that a remand is necessary in order to schedule the Veteran for a new VA examination that adequately addresses the current severity of the Veteran's lumbar spine disability, as well as comports with the requirements of Correia.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Accordingly, in directing the needed new VA examination in this case, the Board shall also present instructions to ensure compliance with the recent holding in Sharp. 

Finally, respecting the Veteran's TDIU claim, the Board must also remand this claim as it is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Marion VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  After securing the necessary releases, attempt to obtain the outstanding treatment records from Dr. Dr. N.E.O. at the Ferrell Hospital Family Practice, or any other outstanding private treatment records for the Veteran's cervical and lumbar spines.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Submit the claims file to the August 2015 VA examiner-or, if that examiner is unavailable, to a different examiner-in order to obtain an addendum opinion regarding whether the Veteran's cervical spine disorder is related to his military service.  

The examiner should opine whether any current cervical spine disorder, to include degenerative osteoarthritis of the cervical spine, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's service, to include any repetitive trauma, heavy lifting, or physical labor associated with the Veteran working on a navy ship during his service.  

The examiner must specifically address the October 2009 and June 2014 positive opinions by the Veteran's private treatment providers, as well as the three occasions in February 1971 during service where the Veteran complained of upper back pain.  The examiner must also address the Veteran's lay statements that he has experienced upper back pain since his service in 1971 and that it has continued to the present.  

Then, the examiner should opine whether the Veteran's cervical spine disorder is at least as likely as not (a) caused by; or (b) aggravated (worsened beyond the normal progression of that disease) by his lumbar spine disability.  

If aggravation of the Veteran's cervical spine disorder by his lumbar spine disability is found, the examiner must attempt to establish a baseline severity of his cervical spine disorder prior to aggravation by his lumbar spine disability.  

All opinions must be accompanied by an explanation.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  

The examiner should record the results of range of motion testing for pain (1) on BOTH active and passive motion AND (2) in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

The examiner must address whether the Veteran has any ankylosis of the lumbar spine, and must specifically consider the November 2014 and September 2016 statements from the Veteran's private physician, as well as the October 2016 lumbar spine disability benefits questionnaire, which indicated the Veteran has ankylosis of the entire spine.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if flare-ups are reported by the Veteran).  The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or inability to observe the Veteran during a flare-up.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


